DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (Jones), US Patent 10371333 (filed June 11, 2018).
Regarding claim 1, Jones teaches simulated fireplace, comprising a housing 101, a main control board (controller (not shown), col. 5, lines 4-9), a flame processing device 150,350, a simulated wood (ember bed 160, combination ember bed/log assembly 360), a light-emitting device 130, 330, a light-reflecting device 140, 340 and simulated bricks (figure 1, col. 4, lines 45-48); a front of the housing being recessed to form an accommodating chamber 103, the accommodating chamber 103 having an opening 108 covered with a transparent front door (col. 4, lines 39-41); the main control board (controller (not shown), col. 5, lines 4-9) being disposed inside the housing; the flame processing device 150 being disposed at a bottom of the accommodating chamber 103 and located in front of a rear inner wall 102b of the accommodating chamber 103; the simulated wood 160,360 being disposed at the bottom of the accommodating chamber 103 and located in front of the flame processing device 150, 350, the simulated wood 160,360 extending obliquely rearward and upward, a top of the simulated wood 160,360 being connected to a top of the flame processing device 150,350 (figure 2A-2B), a gap being defined between the simulated wood 160,360 and the rear inner wall 103b of the accommodating chamber 103 as well as between the flame processing device 150,350 and the rear inner wall 102b of the accommodating chamber 103, the housing 101 having a mounting cavity surrounded by the simulated wood 160,360, the flame processing device 150,350 and an inner bottom surface 104b of the accommodating chamber 103; the light-emitting device 130,330 and the light-reflecting device 140,340 being disposed in the mounting cavity; the light-emitting device 330 being located under the flame processing device (figure 24), the light-emitting device 130,330 being electrically connected to the main control board (controller (not shown), col. 5, lines 4-9); the light-reflecting device 140,340 being located obliquely above the light-emitting device 130,330 and in front of the flame processing device 150,350, the light-reflecting device being connected to the main control board; the simulated bricks being attached to the inner wall 102b of the accommodating chamber 103, wherein the light-emitting device 130,330 is operable to emit light of which a first portion A (figure 2) and A’ (figure 26) is reflected by the light reflecting device 130/330 to travel through the flame processing device 150,350 toward the rear inner wall 102b of the accommodating chamber 103 and passes through the gap to illuminate the simulated bricks attached to the rear inner wall 102b of the accommodating chamber 103, wherein the flame processing device 150,350 is arranged oblique to define an upward-diverging configuration of the gap between the flame processing device and the rear inner wall for conducting the first portion of light toward the rear inner wall (figures 2, 24 and 26), and a second portion C (figure 2) and C’ (figure 26) of the light from the light-emitting device is blocked by the flame processing device to shine, in a frontward direction, on the simulated wood such that flickering shows on the simulated wood.

    PNG
    media_image1.png
    530
    631
    media_image1.png
    Greyscale


Regarding claim 2, Jones teaches the upper inner wall 104a of the accommodating chamber 103 is provided with a light-blocking plate (not labeled, figures 17-19), and the light-blocking plate extends obliquely forward and upward.
Regarding claim 3, Jones teaches the main control board is connected with a control panel, and the control panel is exposed at an upper right corner of the front of the housing. (controller (not shown), col. 5, lines 4-9, figure 23)
Regarding claim 4, Jones teaches the flame processing device 150 is a plate that has a plurality of flame-shaped holes 152 and extends obliquely forward and upward.
Regarding claim 5, Jones teaches the light-emitting device130 is an LED light source that illuminates forward and upward. (figures 24 and 26; column 5, lines 62-67 and column 12, lines 41-49)
Regarding claim 6, Jones teaches the light-reflecting device 140,340 includes a light-reflecting element 144 and a motor (not labeled, column 9, lines 6-11), wherein the light-reflecting element 144 is fitted on mounted to a rotating shaft 142 to be rotatable with the rotating shaft 142, and the motor is disposed on the housing and connected to one end of the rotating shaft, such that the motor drives the light-reflecting element to rotate through the rotating shaft, and the motor is connected to the main control board. (column 9, lines 6-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Jones), US Patent 10371333 (filed June 11, 2018) in view of Bolduc, US Patent Application Publication 20060265986.
Jones does not teach the structure of the bricks.
Bolduc teaches simulated bricks 10 with a pressure sensitive adhesive 28 covered by a release paper backing 30.

    PNG
    media_image2.png
    204
    386
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the simulated bricks of the fireplace taught by Jones of a flexible material having an adhesive back as taught by Bolduc to provide a means to selectively position the simulated brick in any desired orientation, arrangement or location.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Jones), US Patent 10371333 (filed June 11, 2018) in view of Crowe, US 20170328575.
Regarding claim 8, Jones teaches a heater 213 in an upper compartment 214 of housing 201. However, the hot air generator is not positioned on the front upper portion of the housing.
Crowe teaches an electric fireplace comprising a housing 3 having a cavity (interior volume, not labeled), the front of the housing 3 is provided with an air outlet 11, the air outlet 11 is located on the front of an upper portion of the housing 3 and communicates with the cavity; a heat generating device 21 is disposed in the cavity, the heat generating device 21 is connected to the main control board 10, and an output port (figure 2) of the heat generating device 21 faces the air outlet 11
. 
    PNG
    media_image3.png
    337
    393
    media_image3.png
    Greyscale

Since the applicant does not disclose that locating the heat generating device on the front upper portion of the housing solves any stated problem or is for any particular purpose, it appears that locating the heat generating device along any suitable location on the front of the fireplace would perform equally well. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the fireplace taught by Jones with a hot air generator or heat generating device positioned on the front upper portion of housing as taught by Crowe as an alternate heating location to direct heat out of the electric fireplace to heat the area located in proximity to the fireplace.
Regarding claim 9, Jones teaches the heat generating device 213 is an electric heater, and the electric heater is fixed to a fixing plate and connected to the main control board. (See figure 17-19; column 4, lines 61 to column 5, lines 9). Crowe teaches the heat generating device 21 is an electric heater, and the electric heater is fixed to a fixing plate and connected to the main control board. (See figure 2).

    PNG
    media_image4.png
    628
    395
    media_image4.png
    Greyscale

Regarding claim 10, Crowe teaches a front end of the housing has a width greater than that of a rear end of the housing, and a front end of the accommodating chamber has a width greater than that of a rear end of the accommodating chamber. (See figure 12B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the fireplace taught by Jones of any suitable shape as taught by Crowe as a design consideration. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631